Order entered December 17, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-20-00467-CR
                              No. 05-20-00468-CR
                              No. 05-20-00469-CR
                              No. 05-20-00470-CR
                              No. 05-20-00472-CR
                              No. 05-20-00473-CR
                              No. 05-20-00474-CR
                              No. 05-20-00475-CR

                  ADRIAN DEVONTA ELLISON, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

             On Appeal from the Criminal District Court No. 5
                          Dallas County, Texas
      Trial Court Cause Nos. F08-33127-L, F08-51957-L, F10-23982-L,
    F19-00064-L, F19-40183-L, F19-40182-L, F19-40184-L & F08-11942-L

                                    ORDER

      We REINSTATE these appeals.

      We abated because appellant’s brief was past due. On December 15, 2020,

appellant filed his brief along with a motion for an extension of time to file his
brief. Because the trial court has not scheduled or held a hearing and in the interest

of expediting these appeals, we VACATE our October 5, 2020 order to the extent

it ordered a hearing and findings.

      We GRANT appellant’s motion and ORDER the brief filed as of the date of

this order. The State’s brief is due by January 19, 2021.

      We DIRECT the Clerk to send copies of this order to the Honorable Carter

Thompson, Presiding Judge, Criminal District Court No. 5; to John Daniel

Oliphant Jr.; and to the Dallas County District Attorney’s Office, Appellate

Division.



                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE